 504DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal No. 42,International Association of Heat andFrost Insulators and Asbestos WorkersandDela-ware Contractors Association,Inc.,AlliedCon-struction Industries Division.Case 4-CB- 1766October 4, 1971DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERS JENKINSAND KENNEDYOn February 24, 1971, Trial Examiner David S.Davidson issued his Decision in the above-entitledproceeding, finding that Respondent had not engagedin certain unfair labor practices and recommendingthat the complaint be dismissed in its entirety, as setforth in the attached Trial Examiner's Decision.Thereafter, the Charging Party and the GeneralCounsel filed exceptions to the Trial Examiner'sDecision with supporting briefs. The Respondentfiled cross-exceptions to the Trial Examiner's Deci-sion and a supporting brief, and also filed answeringbriefs to the exceptions of the Charging Party and theGeneralCounsel.The Charging Party filed ananswering brief to the cross-exceptions of the Respon-dent.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, cross-exceptionsand supporting briefs, the answering briefs, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner as modified herein.For purposes of collective bargaining the Respon-dent represents the employees of Allied InsulationCo.,Delaware Insulation Co., and A. C. & S., Inc.(hereinafter referred to as the insulation contractorsor employers). In 1967, the insulation contractors,who had in prior years bargained individually withthe Respondent, agreed among themselves to bargainjointlywith the Respondent for a common set ofcontract terms and conditions. The Respondent,apprisedof this decision prior to negotiations,accepted this arrangement and joint bargainingIMenard acted as employerspokesmanthroughout the course ofnegotiationsalthough atvarious timesother employerrepresentatives werealso present2Specifically, article I of the proposed contract statedThis agreementisentered intothis day of 1970, by andbetweenculminated in agreement on a 3-year contract,identicalcopiesofwhich were signed by eachindividual employer.Several months prior to the July 15, 1970, expirationdate of these aforementioned contracts the employersdecided to bargain with the Respondent through theCharging Party, Delaware Contractors Association,Inc.,AlliedConstructionIndustriesDivision(hereinafter referred to as DCA), as an insulationcontractors trade group of DCA. Toward this end, theemployers became full members of DCA and signedstatementsof intent authorizingDCA, throughVernon Menard, DCA's director of labor relations, tobargain on their behalf and providing that anyagreement "shall be between [the Respondent] andthe Insulation Trade Group (A. C. & S., Inc., AlliedInsulation Co., and Delaware Insulation Co.) of theAllied Division, Delaware Contractors Association."Although it does not appear that these statementswere ever given or shown to the Respondent,nonetheless the Respondent was soon apprised of thefact that the DCA represented the three member-employers and that Menard was appointed personalbargaining representative for them. Following corre-spondence and conversations between the partiesconcerning these developments the Respondent'sbusiness agent, Theodore Ryan, proposed May 19 asthe date for the parties' initial meeting.At the first meeting, which was held in the offices ofDCA, Menard was introduced to the Respondent'sbargaining committee by employer representativeswho reiterated their desire to bargain through DCAwithMenard as their spokesman. The Respondent'scommitteemen at first expressed reluctance to bargainwith DCA, and the employer representatives soughtto assure them that they had nothing to fear in dealingwith DCA. These preliminary matters out of the way,Menard requested that the Respondent open thebargaining session with a presentation of its contractdemands, and concluded the meeting with a sugges-tion, approved by the Respondent, that he present atthe next meeting a proposal in contract form, whichhe would revise from time to time to reflect areas ofagreement until final agreement was reached.At the next meeting between the parties, held onJune 2, Menard,1 pursuant to the procedure outlinedat the previous session, presented to the Respondent'scommittee a proposed contract which among otherthings provided that DCA and the Respondent wereto be the sole contracting parties.2 The Respondent'scommittee continued to make side comments about[DCA j, actingasNegotiatingAgent for its present and futuremembers,hereinafter referred to as Agent,Association,or Employer,and the International Association of Heat and Frost Insulators andAsbestos Workers' Local No 42 of Wilmington,Delaware,hereinafterreferred to as the Union.193 NLRB No. 73 LOCAL NO.42,ASBESTOS WKRS.the employers' need for the DCA, but at this meetingas well as three subsequent meetings(held on June 16and July 1 and 13)substantialprogress was made onvarious provisions including those stipulating recogni-tion of DCA as the contracting party. However, othermattersincluding wages and the unit descriptionremained unsettledand as no final agreement hadbeen reached before the termination date of the 1967agreements, the Respondent struck the three employ-ers on July 15. At the time Menard issued to the pressa statement settingforth the state of bargainingincludingDCA's last wage offer.On July 20, at the firstmeetingfollowing com-mencementof the strike, the Respondent's commit-teemen tookstrong exception to Menard's newsreleaseand stated that they would not sign anagreementwith DCA, although they recognized theemployers' right to choose Menard as their spokes-man. The parties again met twice in the months ofJuly,August, and September and, while someunderstandingswere reached, the Respondent stead-fastly refused to execute any contract to which DCAwas a party and demanded that the employers alonesign separate identical agreements.On November 12,Menard met the Respondent's last wage demand,leaving the identity of the contracting parties as theonly unresolvedmatter.Following another unsuccess-ful meeting, the employers finally agreed on Novem-ber 24 to signseparateidentical contracts to whichDCA was not a party. Thereupon, the strike ended.On these facts the Trial Examiner concluded thattherewas a history of multiemployer bargainingestablished in 1967, and that the multiemployer unitof employees of the three contractorsis anappropri-ate unit forpurposes of collective bargaining. TheTrial Examiner also found that at the outset of the1970 negotiations and at all times thereafter theRespondent agreed to, and engaged in, multiemploy-er bargaining with the employers through the DCA.Furthermore, he concluded that at the initial meetingbetween theparties on May 19, or at least by the nextmeetingon June 2, the Respondent was aware that theemployers intended to have the contract executed byDCA. Finally, relying in part on the testimony ofMenard and Alexander Svabs, a representative of A.C.& S., which he credited, the Trial Examinerconcluded that the Respondent accepted DCA as acontractingparty.Thus, at least until July 20 theRespondent accepted the basic premise that DCAwould be a signatory to the agreement ultimatelyreached and toward that end negotiated changes inthose provisions which clearly established DCA'sstatus.Finally, the Trial Examiner found that on July20, andat all timesthereafter, the Respondent refusedto sign any contract to which DCA was a party.Despite the above findings, the Trial Examiner held505that the Respondent's conduct after July 20 was notviolative of its bargaining obligation because theRespondent had not abandoned all reservations withwhich it entered negotiations as in part evidenced byits failure to agree on a unit description. We do notagree. In our view the Respondent, once havingagreed to recognize DCA as a contracting party forand on behalf of the employers at the outset ofmultiemployer bargaining and having accepted thatbasicpremise throughout the following 2-monthperiod, could not later disregard DCA's status. Wethink it is indispensable to the stability of collectivebargaining that, once recognition of the contractingpartieshas been given and bargaining is wellunderway, neither party may unilaterally withdrawthat recognition without the uncoerced consent of theotherparty,at least in the absence of specialcircumstances.As noted above, and as the TrialExaminer found, the Respondent was fully apprisedof the employers' intention at the commencement ofnegotiations and proceeded on the understanding thatthe resultant contract would be "by and between" theRespondent and DCA. On the facts of this case, wefind that the Respondent clearly assented to thisarrangement.Therefore, its subsequent refusal toexecute a contract with DCA was unjustified.Although, as the Trial Examiner observed, theRespondent made "side comments" about dealingwith DCA at the outset of bargaining and maintainedsome "reservations" about dealing with DCA duringthe bargaining, it would strain credulity to find thatthose remarks, or unexpressed doubts, constituted orcould constitute an unequivocal and timely rejectionof DCA as a contracting party. On the contrary, thefacts clearly show that in the course of bargainingboth parties accepted the basic premise that DCAwould be party to any agreement ultimately reached.Our decision inEnterprise Association of Steam, etc.,Pipefitters of New York, Local No. 638 (HV & A CContractors' Association, Inc.),170 NLRB 385, is fullyin accord. Simply stated there, as here, the employees'bargaining representative agreed to execute a contractwith an association of employers and later reneged onitspromise. The Trial Examiner in the instant caseerroneously distinguished the two cases on the basisthat inEnterprisethe union agreed in writing torecognize the employer association as the partyentitled to sign an agreement, whereas in the instantcase the Respondent never executed such a memoran-dum. That distinction is illusory. In this case theRespondent's commitment is reasonably to be in-ferred from its course of conduct, and the absence of awritten statement does not alter the fact that theagreement to sign a contract with DCA was reached.In conclusion, we find that the Respondent agreedto execute with DCA any agreement reached and 506DECISIONS OFNATIONALLABOR RELATIONS BOARDengaged in substantial negotiationson that basis andby refusingto abide bythat agreement and insistingon contractsto which DCA was not a party violatedSection 8(b)(3) of the Act.CONCLUSIONS OF LAW1.DCA and each of its members are employerswithin the meaning of Section 2(2), (6), and (7) of theAct.2.The Respondent is a labor organization withinthe meaning of Section 2(5) of the Act.3.The Respondent has refused to bargain withDCA within the meaning of Section 8(b)(3) of the Act.4.The aforesaid unfair labor practice affectscommerce within the meaning of Section 2(6) and (7)of the Act.THE REMEDYTo remedy this unfair labor practice we shall orderthatRespondent upon request offer to executecontracts identical to those it executed with each ofthe three insulation contractors on November 24,1970, but incorporating therein, at appropriate places,the designation and recognition of DCA as thebargaining and contracting agent for said contractors.Accordingly, our order requires that the names of theindividual employers be deleted and that the nameDCA, as agent for the three insulation contractors, besubstituted therefor.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,its officers,agents,and representatives,shall:1.Cease and desist from refusing,upon request, toexecutewithDCA, the bargaining contracts itexecuted with Allied InsulationCo., A. C.& S., Inc.,and Delaware Insulation Co. on November 24, 1970;from refusing to substitute for the above-namedemployers the name of DCA, on each of thecontracts;from dealing directly or attempting to dealdirectly with the above-named individual employersas the contracting parties to the agreement reached onNovember 24, 1970,in derogation of its obligation torecognize DCA, as the contracting party; and, from inany like or related manner, refusing to bargain withDCA in accordance with the requirements of the Act.2.Take the following affirmative action which wefind will effectuate the policies of the Act:(a) Upon requestof DCA,offer to execute contractsidentical to those executed with Allied Insulation Co.,A. C. & S., Inc.,and Delaware Insulation Co. onNovember 24, 1970,but incorporating therein, atappropriate places, the designation and recognition ofDCA as the bargaining and contracting agent for saidcontractors.(b) Post at the Respondent's offices and meetinghallscopiesoftheattachednoticemarked"Appendix."4Copies of said notice, on formsprovided by the Regional Director for Region 4, afterbeing duly signed by an official representative, shallbe posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to members are customarily posted. Reasona-ble steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(c)Mail to the Regional Director for Region 4signed copies of the notice for posting by members ofDCA, named in the Appendix, said employers beingwilling,atalllocationswhere notices to theiremployees are customarily posted.(d)Notify the Regional Director for Region 4, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.3 SeeEnterpriseAssn of Steam, etc., Pipefitters of New York, Local No638 (HV & AC Contractors' Assn),170 NLRB 385,Local 964, UnitedBrotherhoodof Carpentersand Joinersof America, AFL-CIO (Contractors &SuppliersAssociationof Rockland County, New York,Inc.),181 NLRB No.154.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board"shall be changed to read"Postedpursuant to a Judgment of the United States Court of Appeals enforcingan Order of the National Labor Relations Board "APPENDIXNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL, upon request of Delaware Contrac-torsAssociation,reexecutewith said Associationthe bargaining contracts agreed upon on Novem-ber 24, 1970, and signed by Allied Insulation Co.,A. C. & S., Co., and Delaware Insulation Co.,incorporating therein, at appropriate places, thename of Delaware Contractors Association, asbargaining and contractingagentfor the namedcontractors.WE WILL NOT bargain directly or attempt tobargain directly with the above-named individualemployers as the contracting parties in derogationof our obligation to bargain with said Associationas the contracting party. LOCAL NO.42,ASBESTOS WKRS.507DatedByLOCAL No. 42,INTERNATIONALASSOCIATION OF HEATAND FROST INSULATORSAND ASBESTOS WORKERS(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 1700 Bankers Securities Building, Walnut &Juniper Streets, Philadelphia, Pennsylvania 19107,Telephone 215-597-7601.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Trial Examiner: Pursuant to acharge filed on September 22, 1970, by Delaware Contrac-torsAssociation, Inc.,AlliedConstruction IndustriesDivision, hereinafter referred to as DCA, a complaintissued on November 6, 1970, alleging that Respondentrefused to bargain with the DCA as the representative of amultiemployer unit consisting of the insulating employeesof its Insulation Trade Group. In its answer, Respondentdenies the commission of any unfair labor practices.A hearing was held before me in Wilmington, Delaware,on December 14 and 15, 1970. At the close of the hearingthe parties waived oral argument and were given leave tofile briefs which have been received from all the parties.Upon the basis of the entire record in this case and frommy observation of the witnesses and their demeanor, Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE EMPLOYERSDelaware Contractors Association,Inc., Allied Construc-tion Industries Division, is an association of contractors inthe State of Delaware which among other things engages incollective bargaining on behalf of its members with variousunions.Delaware InsulationCo., AlliedInsulationCo., andA.C.& S., Inc.,are insulating contractors engaged inbusiness in the State of Delaware.Each is a member ofDCA and,as found below,the three insulating contractorshave engaged in point collective bargaining with Respon-dent for a multiemployer unit of their insulating employees.During the pastyear A.C. & S., Inc.,purchased materialsvalued in excess of $50,000,which have been receiveddirectly or indirectly from points outside the State ofiSiemonsMarling Service,122 NLRB 812All dates which follow fell in 1970 unless otherwise indicatedDelaware. I find that DCA, Delaware Insulation Co.,Allied Insulation Co., and A.C. & S., Inc., are employersengaged in commerce within themeaningof the Act andthat it will effectuate the policies of the Act to assertjurisdiction herern.iII.THE LABOR ORGANIZATION INVOLVEDLocal No.42, International Association of Heat andFrost Insulators and AsbestosWorkers, is a labororganization within the meaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The FactsThe 1967 NegotiationsIn 1967, Delaware Insulation Co., Allied Insulation Co.,and A.C. & S., Inc., agreed among themselves to bargainjointly with Respondent to reach common contract termsfor the three employers. The three contractors apprisedRespondent of their intent, and the contractors andRespondent met and negotiated jointly, arriving at a singleset of contractual terms which were embodied in threeseparate identical contracts executed by Respondent witheach of the contractors and scheduled to expire on July 14,1970.The Beginning of the 1970 NegotiationsIn early 1970,2 the contractors approached DCA andinquired about bargaining through it. Delaware InsulationCo. had been a member of DCA for several years, and A.C.& S. had been an associate member, but Allied InsulationCo. had not previously been a member. In February orMarch, Allied and A.C. & S. became full members of DCA.On March 23, Respondent sent letters to each of thecontractors requesting negotiations for new agreements.The contractors referred the letters to Vernon Menard,director of labor relations for DCA, and reaffirmed to himtheir desire to bargain through DCA. On April 16, thecontractors executed statements,which they gave toMenard, authorizing DCA to bargain on their behalf andstating that any agreement reached was to be betweenRespondent and the Insulators Trade Group of DCA.3Menard wrote Respondent on that date informingRespondent of the contractors' desire to bargain throughthe DCA as a trade group of DCA and proposing a meetingon May I 1 at the DCA offices.On April 20, at a membershipmeeting,Respondentadopted a resolution to the effect that it would not reply toMenard's letter but would continue to communicatedirectly with the contractors.Late in April, the three contractors wrote Respondentstating that they had formed the Insulators Trade Group inDCA and had asked Menard to represent them innegotiations.On May 5, Ryan wrote the contractorsproposing a meeting with them on May 19 withoutmentioning DCA. Further communications followed as a3 It does not appear thatthe statements of intent were givenor shown toRespondent 508DECISIONSOF NATIONALLABOR RELATIONS BOARDresult of which a meeting was scheduled for May 19 at theoffices of DCA.On May 19, the meeting was held. Menard of DCA,Svabs of A.C. & S., Carter of Delaware, and Winthrop ofAllied attended for the contractors. For Respondent, anegotiating committee headed by its chairman, Coney,attended 4 At the outset of the meeting, Svabs and CarterintroducedMenard to the committee and explained thatthey wished to bargain through DCA with Menard as theirspokesman.5Respondent's committee expressed somereluctance to deal with DCA, and the employer representa-tives sought to reassure them that Respondent had nothingto fear in dealing with DCA.Menard asked for Respondent's contract demands, andConey read a list of 21 or 22 items. Menard stated that hewanted to study them before making any response. Menardoutlined a procedure he wished to follow in the negotia-tions, stating that he would present a proposal in contractform at the next meeting, which he would revise from timeto time during the negotiations to reflect areas of agreementuntil at the conclusion of the negotiations it would reflect acomplete agreement. Respondent expressed no oppositionto this procedure.The Negotiations upto July 20The next meeting was held on June 2 After a preliminaryresponse to Respondent's proposals, Menard presentedRespondent's committee with a proposal in the form of anagreementbetweenDCA and Respondent. Menardsuggested that the committee take the proposal with it andstudy it, and reserve comment until the next meeting. Heexplained that in drafting the proposal he had noted thatthe provisions of the expiring agreements reflected somedisorganization as a result of growth through successivenegotiations and that he had sought to regroup variousprovisions in more logical order. There followed somediscussion of the early provisions of the proposal. Thecritical portions of the proposal insofar as this proceeding isconcerned were the following two articles.ARTICLE IAgreementThis agreement is entered into thisday of1970,by and between the Allied Division of theDelawareContractorsAssociation, Inc., acting asNegotiating Agent for its present and future members,hereinafter referred to as Agent, Association, orEmployer, and the International Association of Heatand Frost Insulators and Asbestos Workers' Local No.42 of Wilmington, Delaware, hereinafter referred to asthe Union.4Although there is some conflict in the testimony as to whetherRespondent's business agent, Theodore Ryan, attended the meeting, Icredit Ryan's denial that he was present Ryan, however, attendedall latermeetings5According to Menard and Svabs, employer representatives specificallystated that they wished to negotiate a contract with DCA and Respondentas the parties, and Respondent's representatives stated that they wished toARTICLE IIRecognitionSection 1. Of the Union: The Employer recognizestheUnion as the exclusive representative for all Heatand Frost Insulators and Asbestos Workers, hereinafterreferred to as Employees performing work within thework jurisdiction of the Union and within the territorialcoverage of this Agreement.Section 2. AssociationMembers: Any Employeraffiliating with the Agent subsequent to the execution ofthisAgreement, and who shall work under thisAgreement, shall be required to accept the provisions ofitas a condition precedent to said affiliation. TheUnion shall be notified within 24 hours of the affiliationor withdrawal of said Employers.Section 3.BargainingUnit:There shall be onebargaining unit for all covered Employees who work forallEmployers signatory to this Agreement for the areaand work jurisdiction covered. That bargaining unitshall be the Allied Division of the Association namedherein.Section 4. Signed Relations: Employees coveredherein shall not be permitted to work for an Employerwho is not a member of this Association,unless suchEmployer first shall sign a copy of this Agreement, andthereafter follow the conditions set forth herein. Theforegoing shall not apply, however, to an Employer withwhom the International Union has a separate Agree-ment in force, provided said Agreement requires theEmployer to follow the conditions of this localAgreement.The parties met again on June 16 and July 1 and 13 andnegotiated from Menard's proposal and oral statements ofRespondent's demands. At the July1meeting,Menardgave Respondent a new draft of his proposal intended toreflect the results of the June 16meeting.At each of themeetings, someagreementswere reached as to variousprovisions of the proposal. According to Menard andSvabs, by the end of the July 13 meeting, Respondent hadagreed with an addition to article I and article II, sections 1,2, and 4, of the DCA proposal. According to them, at thesemeetings Respondent's representatives voiced no objectionto entering into an agreement with DCA as a party, otherthan perhaps in side comments.The members of Respondent's negotiatingcommittee alldenied that they agreed to article I or article II in any ofthese meetings. They testified to the contrary that from thetime Menard's proposal was first presented to them, theyvoiced opposition to entering intoan agreementwith theDCA at each of these meetings, while also voicing somespecific objections to aspects of articles I and II which werediscussed during the negotiations.negotiate as in the pastbut at no time refused to bargainwith DCAAccording to Coney andothermembers of Respondent'snegotiatingcommittee, the employerrepresentatives did not state thattheywanted acontractbetweenDCA andRespondent until the next meeting on June 2 1find it unnecessaryto resolve this conflict as it is clearthat by June 2,Respondentwas aware of the employers'intent LOCAL NO 42,ASBESTOS WKRS.509Negotiationsfrom July 20 through October 20At midnight July 14, Respondent struck the threeinsulating contractors. That night Menard gave a statementto the press, setting forth the state of the negotiationsincludingDCA's last wage offer, which appeared in thenext day's newspapers.On July 20, the next meeting between Respondent andMenard and the representatives of the three contractorswas held. Respondent's representatives expressed greatdispleasure with Menard's statements to the press and withbargaining with DCA.After some further discussion, however, the partiescontinued to negotiate and continued to utilize theproposals prepared by Menard as the basis for negotiations.Respondent acknowledged the right of the insulatingcontractors to be represented by Menard or anyone else oftheir choosing in the negotiations. However, Respondent'srepresentatives took the position from then on that theywould not enter into any agreement to which DCA was aparty.6On July 22, the same representatives for both sides met.At that meeting, Respondent, for the first and only time inthenegotiations,gave the employer representatives awritten proposal in the form of separate contracts with eachcontractor.At that time, Respondent's representativesvoiced objection to Menard's proposals on the ground thatsuccessive drafts did not accurately represent agreementsreached.Menard objected to starting over on the basis ofRespondent's proposal, and the parties apparently contin-ued to negotiate on the basis of Menard's latest proposalwhich was given to Respondent at that meeting. Respon-dent objected to articles I and II of the DCA proposal andagain stated that it would not enter into a contract withDCA as a party.On July 29, the parties met again. Respondent againobjected to articles I and II of Menard's draft. Respondentobjected that, as drafted, the agreement would permit anycontractor in DCA not regularly engaged as an insulatingcontractor to performinsulationwork and would requireRespondent to furnish men for that purpose.? In response,Menard offered to modify the proposal to make theInsulation Trade Group of DCA the contracting party.8Respondent did not accept, but thereafter in conversationwith one of the contractors' representatives, Ryan offeredto enter into separate contracts with each of the contractorsnamingMenard as their representative for bargainingpurposes.A further meeting was held on August 5, following whichMenard prepared a new draft proposal which he mailed tothe members of Respondent's committee. He included areference to the Insulation Trade Group in the new draft. Afurther meeting was held on August 26, but no agreementwas reached.6According to Menard, Ryan said that the Union would not haveanything more to do with DCA However, in fact, Respondent continuedtomeetwithMenard and the contractor representatives at DCAheadquarters,and Menardtestified thatat that meeting and thereafterRespondent's representativesstated that they wanted to deal with Menardonly as a spokesman for the three contractors I credit Ryan that heacknowledged the contractors'right to be represented by Menard as theirrepresentative in negotiationsOn August 31, Respondent mailed identical letters toeach of the three contractors in which it offered to enterinto separate identical agreements with each of thecontractorsor a single contract with an associationrestricted in membership to the three contractors.Respon-dent stated that it would not sign an agreement with theDCA.Furthermeetingswere held between Menard, thecontractors'representatives,and Respondent's committeeon September 16 and 21 and October 12 and 20. OnSeptember 16, the Union repeated its willingness to enterinto separate contractor agreements or an agreement withan independent association,but Ryan said that Respondentcategorically refused to sign a contract with DCA. Menardrejected these alternative proposals,and in meetingsthereafter theUnion took the position that it wantedseparate individual contracts.On and after October 12,Menard offered Respondent three alternative proposals forsettling this issue.Theywere an agreement with DCA asoriginally proposed, separate agreements with the individu-al contractors accompanied by a stipulation that the signingof such agreements would not prejudice the position ofeither side in this case,or oral agreement to terms andconditions of employment accompanied by termination ofthe strike.Until November 12, other issues remained in thenegotiations as well.The Conclusion of the NegotiationsOn November 12, the parties again met. At theconclusion of the meeting, Menard met Respondent's finalwage demand, and the only remaining issue was theidentity of the contracting parties. On November 18, thepartiesagainmet, and agreed to enter into separatecontractswith the three contractors, accompanied bystipulations to be worked out. Menard and Respondenteach drew up stipulations to be added to the agreement topermit it to be signed without waiver of rights or positionsin the instant case in which charges had already been filed.However, they were unable to agree on the terms ofstipulation, and, on November 24, each of the employerssigned separate identical agreements with Respondent towhich DCA was not a party. The strike thereupon ended.The agreements ultimately signed were prepared byMenard who replaced the first and last pages of the finaldraft of his proposal, as amended in the last negotiatingsession, eliminating reference to DCA and identifying eachof the contractors as the contracting parties.B.Concluding FindingsThe GeneralCounsel and the ChargingPartycontendthatRespondent assented to multiemployer bargainingthrough DCAand thereafter refused to bargain in violationof Section8(b)(3) byrefusing to enter into an agreement7This contention was also made at the July 22 meeting.8It appears that by this Menard meant the members of DCA engagedfull time in insulation work Insofar as appears the three contractors,Delaware,Allied, and A C & S, were at that time the only insulationcontractors who were members of the Association There is no evidencethat a formal Insulation Trade Group previously existed or was thereafterestablished 510DECISIONSOF NATIONALLABOR RELATIONS BOARDwith DCA covering the multiemployer unit. Respondentdenies that it agreed to multiemployer bargaining andcontends that it was entitled to insist upon executingseparate agreements with each contractor.Although the General Counsel at the outset appeared torely on Respondent's conduct in the 1970 negotiations upto July 20 as establishing Respondent's agreement tomultiemployer bargaining, it became apparent during thehearing that Respondent had agreed to joint bargainingwith the threeinsulatingcontractors during the 1967negotiations which were conducted jointly and resulted inthe execution of separate identical contracts. Accordingly, Ifind that a multiemployer unit of the employees of the threecontractors engaged in performing insulating work consti-tutedan appropriate unit for purposes of collectivebargaining.9Once a multiemployer unit has been established as anappropriate unit, the employers and the union are obligatedtobargain on a multiemployer basis, absent a timelywithdrawal from multiemployer bargaining by either side.10Here in fact the Union did participate in joint negotiationsthrough the employers' designated representative butrefused to execute a single agreement with that representa-tive, the DCA, as a contracting party. The General Counseland the Charging Party contend that this refusal constitut-ed a repudiation of joint bargaining and violated Section8(b)(3).It is true that in a number of cases the Board has foundthat insistence upon individual contracts with members of amultiemployer association violates Section 8(b)(3). But theviolations did not lie in the mere insistence upon separatecontracts but in the fact that by their insistence uponseparate agreements and their conduct in negotiations theunions had demonstrated an intent to drive a coercivewedge between the associations and their members tocompel them to abandon the associations as theirrepresentativesand to substitute individual for groupbargaining. )1However, here, apart from Respondent's insistence uponseparate identical agreements which did not name DCA asa party, its conduct otherwise did not demonstrate anyintent to compel the three insulation contractors toabandon joint bargaining or DCA as their representative.Although Respondent refused to acknowledge Menard'sinitial letter, that letter was the first notice it had of thecontractors' desire to be represented in negotiations byDCA. Thereafter, Respondent met with Menard andcontinued to deal with him at all times as the contractors'representative. Even when Respondent on and after July 20took the position that it would not enter into a contract with9 Local 19,InternationalBrotherhood of Longshoremen,AFL-CIO(Chicago StevedoringCo, Inc),125 NLRB 61, enfd as modified 286 F 2d661 (C A7), cert.denied 368 U S 820 Although Respondent sought tocharacterize the 1967 Joint meetings as merely a matter of convenience toavoid the necessity of separate meetings with each contractor,it is clearfrom the testimony of Ryan and Svabs that Respondent understood thatthecontractorswanted to negotiate jointly for common terms andnegotiated toward a single set of contractual terms to be embodied inseparate identical agreements10Retail Associates,inc, 120 NLRB 388,The Evening News Association,154 NLRB 1482, enfd372 F 2d 569 (C A 6)11WestchesterCountyExecutiveCommittee(BuildersInstituteofWestchester&Putnam Counties, Inc),142 NLRB126,Carpet,Linoleum andDCA as a party, it recognized the contractors' right tobargain jointly throughMenard as their representative.Although the August 31 letters were sent to the contractorsdirectly and not Menard, in these letters Respondent didnot seek to defeat joint bargaining by the contractors butindicated willingness to enter into separate contracts withthe contractors or a single agreement with the threecontractors and apart from suggestions made directly to thecontractors as to the form theagreementmight take, thereisno evidence that Respondent ever sought to negotiateindividuallywith any of the contractors. Up to theconclusion of the negotiations and the execution of thecontracts, Respondent continued to negotiate with Menardas the contractors' representative. It is of some significancethat, despite the fact that separate agreements were signed,thegrievance procedure set forth in the agreementsprovides for grievances to be handled by a Joint TradeBoard consisting of three employers and three members ofRespondent.12In these circumstances I cannot conclude that theUnion's refusal to sign an agreement with DCA as a partyindicated an intent to compel the contractors to abandonjointbargaining and to bargain with Respondent asindividuals.If joint negotiations resulting in the executionof separate identical contracts are sufficient to establish anobligation to bargain on a multiemployer basis, then jointbargaining accompanied by willingness to execute separateidentical agreements should be sufficient to satisfy themultiemployer bargaining obligation so established.Both the General Counsel and the Charging Party wouldnonetheless equate Respondent's refusal to enter into anagreement with DCA with a withdrawal from multiemploy-er bargaining. The General Counsel contends that thisequation has been established by the Board's decision inEnterprise Assn. of Steam, etc. Pipefitters of New York, LocalNo.638(HV & AC Contractors' Assn.),170 NLRB No. 44.However, in that case a completeagreementwas negotiatedbetween the union and an association, and the union hadsigned a memorandum in which it agreed to execute aformal agreement with the association at a later date. Whenthe union later insisted on separate agreements with theemployer-members of the association, it directly violated itsobligation under the Act to embody the understanding ithad reachedin a written agreement.13 But itdoes not followfrom that decision that participation in multiemployernegotiationswith the representative of the employersrequires executionof an agreementwith their representa-tive absent the circumstances present in that case.The Charging Party contends that once bargaining withan association is undertaken,the association becomes theSoftTile LayersUnion,Local 1238(NorthwestFloor CoveringAssociation,Inc), 183 NLRB No. 7, andcases cited therein.InLocal964,UnitedBrotherhood of Carpentersand Joinersof America, AFL-CIO (Contractors &SuppliersAssociationof Rockland County, New York, Inc),181 NLRB No154, the union sought to destroy an existing multiemployer unit and tocompel its members to join another association or adhere to the agreementnegotiated with it12Thisprovision appeared in the DCA proposal before July 20 whenthe withdrawal from multiemployer bargaining is alleged to have occurredand remained unchanged in the final agreement13SeeChauffeurs,Teamsters and Helpers Union,Local 186 (Max RudolfTrucking Company),172 NLRB No 74 LOCAL NO. 42,ASBESTOS WKRS.entity with which the union is obligated to contract and isnot the mere representative of the employers in bargaining.Respondent relies on the decision inContractors andSuppliers Association of Rockland County, New York, supra,in support of this contention. However, as already notedabove, the facts in that case showed a clear intent toundermine the multiemployer bargaining for which ahistory had been established and to replace it by bargainingon a different basis. The entity for which Respondent hereis obligated to bargain is the multiemployer unit consistingof the employees of the three existing insulation contractorswith whom Respondent has historically dealt. The contractproposed by DCA in fact would enlarge upon that entity byadding any future members of DCA engaged in theinsulationtrade to that unit. While nothing prevented theparties from entering into such an agreement, I am notpersuaded by any of the arguments made to me thatRespondent could only satisfy its obligation to bargain foramultiemployer unit of the employees of the threecontractors by enteringinto an agreementwith DCA.The General Counsel and Charging Party both contendthat practical consequences destructive of the multiemploy-er unit flow from the execution of separate identicalagreements.The General Counsel contends that withseparateagreementsiftheUnion were to strike onecontractor, the others would not have the right to lock outtheir employees to defend the integrity of the unit andprevent whipsawing. But, as already stated, the existence ofa multiemployerunit is not inconsistentwith the signing ofseparateidenticalagreements.Multiemployer bargainingdepends upon substance and not upon form. In the face ofa bargaining history establishing a multiemployer unit, theemployers' right to lock out in the event of a selective strikewould not be affected by the form of the agreementsexecuted. i 4The Charging Party contends that if Respondent is notcompelled to sign an agreement with DCA, each of thecontractorswould be free to amend its contract withRespondent at will, and that DCA would have no rightsunder Section 301 of the Act or in NLRB proceedings.However, absent timely withdrawal from the multiemploy-erunit,Respondent is not free to bargain with thecontractors on a single-employer basis regardless of theform of the contract. While it may be true that DCA will beunable to bring suit on the contracts under Section 301unlessa party to them, its capacity to sue is not essential topreservation of the multiemployerunit.The Charging Partyis notspecificas tothe respect in which DCA's rights beforethe Board are diminished by Respondent's refusal to signan agreementwith it, but atleast insofaras any attack onthe integrity of the unit is concerned, DCA has standingbefore the Board to defend the unitThere remains for consideration the contention thatduring the contract negotiations Respondent agreed toenter intoa single multiemployer agreement with DCA andthen reneged on its commitment. The facts relating to thiscontention are in dispute.According to Menard and Svabs, by the end of the July 115 InDavid Friedland PaintingCo, Inc,158 NLRB 571, enfd 377 F 2d983 (C A 3),on which the General Counsel relies, it was not mere absenceof association membership which deprived the employerof the right to lock511meeting,Respondent had agreed to articles I and II,sections 1, 2, and 4, of the DCA proposal, with the additionof a sentence to article II, section 2, providing that anyemployer who withdrew from DCA would remain boundby the agreement. They testified that while Respondentduring the early negotiations raised some questions as tothe content of these articles, it did not object to enteringinto an agreement with DCA. Rather, according to them,Respondent questioned the significance of the date to beinserted in the blank in article I and the effect of anemployer's withdrawal from DCA during the term of theagreement which resulted in the addition of thesentence toarticle II, section 2.Menard and Svabs conceded thatRespondent did not agree to articleII, section3,whichdescribes the bargaining unit, but Menard testified that theonly objection voiced by Respondent to thatsection wasfear that the term "covered Employees" in that sectionmight somehow obligate Respondent's members to joinDCA.Menard conceded that Respondent's representativesconsistently questioned the contractors as to why theywanted to bargain through DCA and that during the May19 and June 2 meetings side comments were maderaisingthisquestion.He did not recall whether such commentswere made after June 2, but he and Svabs testified that fromJune 2 until July 20 no formal objection was made tocontracting with DCA.Ryan, Respondent'sbusiness agent, testified on the otherhand that at every meeting he attended he voiced objectionto the whole first page of the DCA proposal whichcontained articles I and II, and all members of Respon-dent's negotiating committee denied that they agreed at anytime to articles I and II of the DCA proposal. Yet Ryan alsoconceded in an affidavit which he acknowledged at thehearing that Respondent tentatively agreed to article II,section 1, of the proposal, and his testimony also confirmsthat a sentence was added to articleII, section2, of theproposal as a result of an objection raised by Respondent.It is clear from the communications which preceded thenegotiations thatRespondent entered intonegotiationswithDCA as a participant with considerablereluctancewhich it voiced to the contractors individually and toMenard at the outset of the negotiations. Yet it also is clearthat despite its expressedreluctanceRespondent proceededto negotiate on the basis of the proposal presented byMenard on June 2. I find it difficult to credit the testimonyof the Respondent's committee members that they wereunaware that the contractors desired an agreement betweenDCA and Respondent until they saw the June 2 proposal orthat they felt compelled to accept that proposal as the onlydocument from which they could negotiate. I creditMenard and Svabs that until July 20 the parties negotiatedon the basis of Menard's proposal toward puttingarticles Iand II in acceptable form without rejecting the basicpremise of those articles that a single agreement wouldultimately be reachednamingDCA as a party.At the same time, while I find that Respondent did agreetomost of the language in articles I and II, I find itout his employees but a finding that his employees were not part of themultiemployer unit being struck 512DECISIONS OF NATIONALLABOR RELATIONS BOARDimpossible to conclude that Respondent had abandoned allthe reservations with which it entered the negotiations. AsMenard's testimony indicates, he was only concerned withformal objections voiced by Respondent's negotiators, andside comments were made objecting to the changed methodof dealing on May 19 and June 2 and possibly later. Moreimportant, the description of the bargaining unit, certainlya crucial element of any agreement with DCA, had notbeen settled by July 20 when Respondent announced that itwould not enter into an agreement with DCA Whateverobjection Respondent may have voiced to article II, section3,which described the unit, that description in conjunctionwith the other terms of articles I and 11 would have changedthe relationship from a simple bargaining relationshipbetween Respondent and the three contractors with whichithad historically dealt into a relationship betweenRespondent and an open-ended multiemployer unitincluding insulating employees of any employer in the areawhich became a member of DCA Absent agreement uponthe unit descnption, I find it difficult to conclude thatRespondent had more than tentatively agreed to enter intoa contract with DCA before July 20 when and after which itrejected a single agreement with DCA as the objective ofthe negotiations.But even assuming that Respondent had agreed withoutreservation to enter into an agreement with DCA beforeJuly 20 the facts in this case would still differ significantlyfrom those inEnterprise Assn. of Steam, etc., Pipefitters ofNew York, Local No. 638 (HV & AC Contractors' Assn.),supra.HereRespondent did not reach a completeagreement with DCA and then refuse to execute it. Here atmost during the initial negotiations, Respondent agreed toenter into an agreement with DCA and then withdrew fromthat commitment while continuing to negotiate with thecontractors' representative for a single set of terms andconditions of employment to cover the employees of thethree contractors then employing insulating employees inthe existing multiemployer unit There is no contention thatResponder L'S position after July 20 was taken to defeat orfrustrate the possibility of reaching any agreement with thecontractors,and in view of Respondent's continuedwillingness to negotiate with the three contractors jointlythrough their chosen representative, I do not find thatRespondent's insistence on a contract which did not nameDCA as a party was intended to defeatjoint bargaining.In sum, I have found that, while Respondent wasobligated to negotiate with the contractors jointly throughtheir chosen representative, the matter of the identity of thecontracting party or parties remained an appropriate15 In view of this conclusion. I find it unnecessary to consider othercontentions by Respondent in support of its positionis In the event no exceptions are filed as provided by Section 10246 oftheRules and Regulations of the National Labor Relations Board, thematter for resolution through collective bargaining. Al-though the difference in consequences between anagreementwith DCAand agreements with the contractorsmay appearto be slight and Respondent's adoption of afirm position in this case appears to have been motivated atleast in partby piqueatMenard's conduct in releasing newsof thenegotiations to the press,in the negotiationsRespondent also expressed concern over the possibleconsequences of signinga DCAagreement with respect toits obligations and rights concerning other employers whomight be or become members ofDCA. Whetherits fearswere well- or ill-based,whether they might have beenotherwise resolved in negotiations without rejecting anagreement namingDCA as a party,Icannot conclude thatRespondent could have satisfied its obligation to bargain inthe established multiemployer unitonly by accepting theemployers'representative as a contractingparty.15Accordingly,Ishall recommend that the complaint bedismissed.Uponthe basis of the above findings of fact and theentire record in this case,Imake the following:CONCLUSIONS OF LAW1.DelawareContractorsAssociation, Inc.,AlliedConstruction Industries Division, Delaware Insulation Co.,Allied Insulation Co., and A.C. & S., Inc., are employerswithin the meaning of Section 2(2) and (6) of the Act.2.Local No. 42, International Association of Heat andFrost Insulators andAsbestosWorkers, is a labororganization within the meaning of Section 2(5) of the Act.3.All employees of Delaware Insulation Co., AlliedInsulation Co., and A.C. & S., Inc., engaged in performinginsulation work constitute a unit appropriate for collectivebargaining within the meaning of Section 9(b) of the Act.4.Respondent is the representative of the employees inthe unit described in paragraph 3 for purposes of collectivebargaining within the meaning of Section 9(a) of the Act.5.The General Counsel has failed to establish thatRespondent refused to bargain within the meaning ofSection 8(b)(3) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: isORDERThe complaint is dismissed in its entirety.findings, conclusions, and recommended Order herein shall, as provided inSection 102 48 of the Rules andRegulations,be adopted by the Board andbecome its findings, conclusions, and order, and all objections thereto shallbe deemed waived for all purposes